Title: To James Madison from Benjamin Henry Latrobe, 30 December 1816
From: Latrobe, Benjamin Henry
To: Madison, James


        
          Sir,
          Washington Decr. 30th. 1816.
        
        The enclosed Letter was written at the instance of several Members of Congress, who, on enquiry, finding that I could not give them any information respecting the expense, the probably [sic] time of completing, or the measures taken to complete the Capitol, wished me to state to You, and to the Committees of the District, the opinion I expressed to them, on the System, which appeared to me the most expedient. If in the multitude and importance of your engagements, you could find leisure to give attention to this letter, I should be highly obliged. It is true, that my personal feelings are interested; but on public, & (as it appears to me,) on grounds established by the plainnest reason, and the practice of all governments, and also of our own in all other cases, the system which I recommend would be expedient. The inconveniences of the present system are self evident. Experience has proved that they are inseperable from it; and also that the change recommended, would remove them, as it did under Mr. Jefferson’s administration.
        Under the old Commissioner, Mr Hallet was the first Architect. His papers & drawings in my possession prove that he was a man of talents, of experience, and of good sense. The Commissioners however stood between him, and all communication with the President. A perpetual war, and constant appeals to the president, existed on professional subjects. He was defeated, &, dismissed: and all his plans so changed, that the enormous expence of the Capitol is in a great measure owing to that circumstance. I myself quarried more the 400 perches of stone out of his foundations, which tho’ judiciously arranged were rendered useless by new alterations. Hadfield, a man of great merit and taste was sent for from England & succeeded Hallet. A new warfare commenced, in which the Commissioners by law defeated the hired architect. The Capitol was then in a very unfinished state, and was rendered capable of receiving Congress by the Mechanics. The changes cannot have cost the public less than 250.000 Dollars. In 1797, I had the honor to spend a short time with General Washington, who spoke to me with regret and vexation on the disputes between the Architects and the Commissioners which had retarded the city.
        Mr. Jefferson, by appointing the Architect himself: & doing me the honor to consult immediately on the plan to be executed himself, enabled me to exert my whole force of mind, in completing the building on a regularly arranged system, and by this means I completed the south wing in three Years, comprising more value & extent of Labor and materials than the North wing & presidents house, & costing only 275.000$. This difference and advantage was in the system. I have not the vanity to think that

it was in the Men. A uniform conduct of the work by professional exertions, always provident and prompt, and uninterrupted by circuitous communications, effected it. And yet so perfect was the controul of my designs by the President, that part of the plan in detail was executed contrary to my taste, but in submission to that of Mr. Jefferson. As to the expenditures, the controul of Mr. Munroe, the superintendant was equally efficient, and a watchful prudence was enforced by the fear of incurring expenses which would fall upon myself. By a similar system I compleated the Bank of Pennsylvania in 18 Months, and supplied Philadelphia with Water in 20 Months introducing at the same time the use of the Steam-engine into our country.
        Permit me therefore very respectfully to solicit that you will be pleased to take the subject once more into Your consideration, in the light in which I have placed it. I most sincerely hope, that during Your Presidency the situation of the public Architects will be rendered respectable, and worthy the acceptance of Men of Talent and Science, whose necessities may now force them, though their self respect would never otherwise permit them to hold the situation on such precarious terms as the present.
        In a few days I will have the honor to wait upon You. I am with the highest respect
        
          B Henry Latrobe
        
      